DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.
 
Response to Arguments
Applicant’s response to objections have been fully considered and is withdrawn. 
Applicant’s response to rejection under 35 U.S.C. 112(d) has been fully considered and is withdrawn. 
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recognition module configured to recognize”, “correction module configured to correct”, “generation module configured to generate”, “providing module configured to provide”, “selection module configured to select”, “changing module configured to change”, and “storing module configured to store” in claim 1-11 and 12-21.
Review of the specification indicates that:
“Recognition module configured to recognize”, ¶104, 17, 19, and 20 indicates that a “recognition module” is included in and “information processing apparatus” which is a client terminal 10, which the client terminal 10 comprises “a memory 11, a CPU (Central Processing Unit) 12, an input and output interface 13, a communication interface 14, a camera 15, and a microphone 16.” Where the “CPU 12 in FIG. 1 is configured to realize a function of the client terminal 10 by executing a program stored in the memory 11”.
“Correction module configured to correct”, ¶104, 17, 19, and 20 indicates that a “correction module” is included in and “information processing apparatus” which is a client terminal 10, which the client terminal 10 comprises a “a memory 11, a CPU (Central Processing Unit) 12, an input and output interface 13, a communication interface 14, a camera 15, and a microphone 16.” Where the “CPU 12 in FIG. 1 is configured to realize a function of the client terminal 10 by executing a program stored in the memory 11”.
“Generation module configured to generate”, ¶104, 17, 19, and 20   indicates that a “generation module” is included in and “information processing apparatus” which is a client terminal 10, which the client terminal 10 comprises a “a memory 11, a CPU (Central Processing Unit) 12, an input and output interface 13, a communication interface 14, a camera 15, and a microphone 16.” Where the “CPU 12 in FIG. 1 is configured to realize a function of the client terminal 10 by executing a program stored in the memory 11”.
“Providing module configured to provide”, ¶104, 17, 19, and 20 indicates that a “providing module” is included in and “information processing apparatus” which is a client terminal 10, which the client terminal 10 comprises a “a memory 11, a CPU (Central Processing Unit) 12, an input and output interface 13, a communication interface 14, a camera 15, and a microphone 16.” Where the “CPU 12 in FIG. 1 is configured to realize a function of the client terminal 10 by executing a program stored in the memory 11”.
“Selection module configured to select”, ¶115, 104, 17, 19, and 20   indicates that a “selection module” is included in and “information processing apparatus” which is a client terminal 10, which the client terminal 10 comprises a “a memory 11, a CPU (Central Processing Unit) 12, an input and output interface 13, a communication interface 14, a camera 15, and a microphone 16.” Where the “CPU 12 in FIG. 1 is configured to realize a function of the client terminal 10 by executing a program stored in the memory 11”.
“Changing module configured to change”, ¶117, 115, 104, 17, 19, and 20 indicates that a “changing module” is included in and “information processing apparatus” which is a client terminal 10, which the client terminal 10 comprises a “a memory 11, a CPU (Central Processing Unit) 12, an input and output interface 13, a communication interface 14, a camera 15, and a microphone 16.” Where the “CPU 12 in FIG. 1 is configured to realize a function of the client terminal 10 by executing a program stored in the memory 11”.and 
“Storing module configured to store”, ¶119, 115, 104, 17, 19, and 20 indicates that a “storing module” is included in and “information processing apparatus” which is a client terminal 10, which the client terminal 10 comprises a “a memory 11, a CPU (Central Processing Unit) 12, an input and output interface 13, a communication interface 14, a camera 15, and a microphone 16.” Where the “CPU 12 in FIG. 1 is configured to realize a function of the client terminal 10 by executing a program stored in the memory 11”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,2,9,18 rejected under 35 U.S.C. 103 as being unpatentable over Border; John N. et al. (US 20080300010 A1) in view of Yamashita; Noriyuki et al. (US 20100149368 A1) in view of Matsuo; Yoshihiro et al. (US 20110007823 A1)
Regarding claim 1, Border teaches, 
An information processing apparatus (¶56, “digital capture device 100” which includes “A control logic processor (CPU) 116 is also provided that coordinates control of an image processor 120 and a controller 122 that provides display driver and image capture control functions” for “one or more digital image capture devices 40 for capturing video and still images”) comprising: 
a recognition module configured to recognize a first moving image and a second moving image in a first video data acquired by a camera, (¶56,67-69, “image capture area” from digital image capture device 40 which is of an “image captured at site 114” of scene content from “multiple capture devices 40 at site 114”) the first moving image including at least a part of a user's face, (¶69, “image capture area is constrained to just the face of the user and/or participant 146”) the second moving image not including the face; (¶69, “image capture area” is constrained to “the background image”)
a correction module configured to correct the luminance of the first video data; (¶57, “Image processing electronics 120” providing for “poor image capture conditions are sensed” such as “low light” that is then “modified before being transmitted”)
a correction module configured to correct the recognized second moving image; (¶57, “Image processing electronics 120” providing for “poor image capture conditions are sensed” such as “motion in the scene” that is then “modified before being transmitted”)
a generation module configured to generate a second video data including the first moving image included in the first video data whose luminance is corrected and the corrected second moving image; (¶68 and 57, “allowed image capture area can be constrained or the background image surrounding the image of user 80b can be replaced to form a modified image” which have been modified for “poor image capture conditions” by the “Image processing electronics 120”) and 
a providing module configured to provide the second video data to a video call application. (¶68, 56, and Fig. 2-124, “a modified image which is then transmitted to the first hand-held portable wireless display and digital capture device 100” through the “communication control apparatus 124” that acts as interface to a communication channel” to transfer image and other data from one site to the other) 
	But does not explicitly teach,
correct the recognized second moving image in a case where the recognition of the first moving image is failed;
generate a second video data in a case where the recognition of the first moving image is failed;
wherein the correction module configured to correct the second moving image corrects the second moving image so that the visibility of the second moving image is lowered.
	However, Yamashita teaches additionally, 
correct the recognized second moving image (¶277 and 303-304, “shift amount from the previous frame is obtained” via the image recognition via frame shift information) in a case where the recognition of the first moving image is failed; (¶277, “in the case of a scene in which image recognition cannot be performed due to the condition of the image”)
generate a second video data (¶277 and 303-304, “shift amount from the previous frame is obtained” via the image recognition via frame shift information) in a case where the recognition of the first moving image is failed; (¶277, “in the case of a scene in which image recognition cannot be performed due to the condition of the image”)
It would have been obvious to one with ordinary skill in the art before the effective filing of the claimed invention to combine the video communication system of Border with the video data of Yamashita which is obtained when a recognition cannot be performed. This additional information provides information which can improve precision and stability.
	But does not explicitly teach, 
wherein the correction module configured to correct the second moving image corrects the second moving image so that the visibility of the second moving image is lowered.
	However, Matsuo teaches additionally, 
wherein the correction module (¶74, “coding unit 10”) configured to correct the second moving image (¶74, “coding unit 10” generates “low-resolution frame images in which pixels are thinned out”) corrects the second moving image so that the visibility of the second moving image is lowered. (¶74, “generates low-resolution frame images in which pixels are thinned out at a predetermined interval during a period when the tracking of the specific object is unsuccessful” such that frames have higher “resolution during the period when the tracking of the specific object is successful”)
It would have been obvious to one with ordinary skill in the art before the effective filing of the claimed invention to combine the video communication system of Border with the video data of Yamashita with the frame image coding prioritization of Matsuo which reduces resolution for images without successful object recognition. This allows for reducing the capacity of coded images of video data. 

Regarding claim 2, Border teaches, 
An information processing apparatus (¶56, “digital capture device 100” which includes “A control logic processor (CPU) 116 is also provided that coordinates control of an image processor 120 and a controller 122 that provides display driver and image capture control functions” for “one or more digital image capture devices 40 for capturing video and still images”) comprising: 
a recognition module configured to recognize a first moving image and a second moving image in a first video data acquired by a camera, (¶56,67-69, “image capture area” from digital image capture device 40 which is of an “image captured at site 114” of scene content from “multiple capture devices 40 at site 114”) the first moving imageAttorney Docket: 125229-5001 including at least a part of a user's face, (¶69, “image capture area is constrained to just the face of the user and/or participant 146”) the second moving image not including the face; (¶69, “image capture area” is constrained to “the background image”)
a correction module configured to correct the luminance of the recognized first moving image; (¶57, “Image processing electronics 120” providing for “poor image capture conditions are sensed” such as “low light” that is then “modified before being transmitted”)
a correction module configured to correct the recognized second moving image; (¶57, “Image processing electronics 120” providing for “poor image capture conditions are sensed” such as “motion in the scene” that is then “modified before being transmitted”)
a generation module configured to generate a second video data including the corrected first moving image and the corrected second moving image; (¶68 and 57, “allowed image capture area can be constrained or the background image surrounding the image of user 80b can be replaced to form a modified image” which have been modified for “poor image capture conditions” by the “Image processing electronics 120”) and 
a providing module configured to provide the second video data to a video call application. (¶68, 56, and Fig. 2-124, “a modified image which is then transmitted to the first hand-held portable wireless display and digital capture device 100” through the “communication control apparatus 124” that acts as interface to a communication channel” to transfer image and other data from one site to the other)
But does not explicitly teach,
correct the recognized second moving image in a case where the recognition of the first moving image is failed;
wherein the correction module configured to correct the second moving image corrects the second moving image so that the visibility of the second moving image is lowered.
	However, Yamashita teaches additionally, 
correct the recognized second moving image (¶277 and 303-304, “shift amount from the previous frame is obtained” via the image recognition via frame shift information) in a case where the recognition of the first moving image is failed; (¶277, “in the case of a scene in which image recognition cannot be performed due to the condition of the image”)
It would have been obvious to one with ordinary skill in the art before the effective filing of the claimed invention to combine the video communication system of Border with the video data of Yamashita which is obtained when a recognition cannot be performed. This additional information provides information which can improve precision and stability.
	But does not explicitly teach, 
wherein the correction module configured to correct the second moving image corrects the second moving image so that the visibility of the second moving image is lowered.
	However, Matsuo teaches additionally, 
wherein the correction module (¶74, “coding unit 10”) configured to correct the second moving image (¶74, “coding unit 10” generates “low-resolution frame images in which pixels are thinned out”) corrects the second moving image so that the visibility of the second moving image is lowered. (¶74, “generates low-resolution frame images in which pixels are thinned out at a predetermined interval during a period when the tracking of the specific object is unsuccessful” such that frames have higher “resolution during the period when the tracking of the specific object is successful”)
It would have been obvious to one with ordinary skill in the art before the effective filing of the claimed invention to combine the video communication system of Border with the video data of Yamashita with the frame image coding prioritization of Matsuo which reduces resolution for images without successful object recognition. This allows for reducing the capacity of coded images of video data. 

Regarding claim 9, Border with Yamashita with Matsuo teaches the limitation of claim 1,
	Border teaches additionally, 
change a correction parameter of each correction module according to an instruction of the user. (¶62,71, and 69, “users 80a and 80b can input the desired change in area to be viewed through user controls 142” such as “on-screen controls 168 for accepting user commands for privacy settings” which can cause “the background image is replaced by a uniform neutral background 144, such as a gray color”) 

Regarding claim 18, dependent on claim 2, it is the apparatus claim similar to what is claimed in claim 9, dependent on claim 1. Refer to rejection of claim 18 to teach claim 9.

Claim 3,13 rejected under 35 U.S.C. 103 as being unpatentable over Border; John N. et al. (US 20080300010 A1) in view of Yamashita; Noriyuki et al. (US 20100149368 A1) in view of Matsuo; Yoshihiro et al. (US 20110007823 A1) in view of Urakami; Hiroyuki (US 20160316125 A1)
Regarding claim 3, Border with Yamashita with Matsuo teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 3,
However, Urakami teaches additionally, 
correct the luminance corrects the luminance of the recognized first moving image so that the luminance is included in a predetermined range. (¶38, dodge correction unit 30 performs the dodge correction process for “increasing a luminance level in a low luminance range” to a “predetermined luminance level in the luminance signal output from the luminance level signal generation unit 20”)
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to combine the image adjustment and transmission of Border with the video data of Yamashita with the luminance correction of Urakami which will increase luminance to a predetermined luminance level. This places the areas of the image into the correct gradation. 

Regarding claim 13, dependent on claim 2, it is the apparatus claim similar to what is claimed in claim 3, dependent on claim 1. Refer to rejection of claim 13 to teach claim 3. 

Claim 10,16,17,19 rejected under 35 U.S.C. 103 as being unpatentable over Border; John N. et al. (US 20080300010 A1) in view of Yamashita; Noriyuki et al. (US 20100149368 A1) in view of Matsuo; Yoshihiro et al. (US 20110007823 A1) in view of Tran; Bao et al. (US 9996981 B1)
Regarding claim 10, Border with Yamashita with Matsuo teaches the limitation of claim 9,
	But does not explicitly teach the additional limitation of claim 10,
	However, Tran teaches additionally, 
store the changed correction parameter in a memory in association with a user ID for identifying the user. (52:37-41 and 51:44-45, “a body model is created, it may be stored in a secure database with a unique identifier associated with a user.  Specifically, the shape coefficients are stored along with the version of the shape basis used (including the date of creation and whether it was created for a sub-population)” which is a “best fitting deformable body model is selected using the body codebook models, the system can match various points on the body to the deformable model”) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to combine the image adjustment and transmission of Border with the video data of Yamashita with the fitted model of Tran which is uniquely identified to a user. This allows for use and reconstruction independent of when the fit was created. 

Regarding claim 16, Border with Yamashita with Matsuo teaches the limitation of claim 2,
	Border teaches additionally, 
wherein the generation module generates the second video data including the corrected first moving image and the corrected second moving image. (¶68 and 57, “allowed image capture area can be constrained or the background image surrounding the image of user 80b can be replaced to form a modified image” which have been modified for “poor image capture conditions” by the “Image processing electronics 120”)
	But does not explicitly teach,
a selection module configured to select one of a plurality of makeup patterns; and 
a correction module configured to correct the first moving image using the selected makeup pattern, 
	However, Tran teaches additionally, 
a selection module configured to select one of a plurality of makeup patterns; (56:49,54-557, and Fig. 3B, “Receive a sequence of hand gestures and postures as well as the use of touch and stylus forming a virtual make-up session and apply the color of the makeup product to user skin tone (224)”) and 
a correction module configured to correct the first moving image using the selected makeup pattern, (56:49-60, and fig. 3B, “Apply virtual make-up features to the 2D or 3D model, to yield a 3D make-up model, based on said received hand gestures and postures (226)” selected from the selection chosen to be applied at step 224)
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to combine the image adjustment and transmission of Border with the video data of Yamashita with the makeup selection of Tran which can digitally apply a makeup product. This can help a user easily pick and choose a makeup product that suits their needs.

Regarding claim 17, Border with Yamashita with Matsuo with Tran teaches the limitation of claim 16,
	But does not teach the additional limitation of claim 17,
	Tran teaches additionally, 
selection module selects a makeup pattern specified by the user or a makeup pattern corresponding to user information about the user. (56:49,54-557, and Fig. 3B, “Receive a sequence of hand gestures and postures as well as the use of touch and stylus forming a virtual make-up session and apply the color of the makeup product to user skin tone (224)”)
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to combine the image adjustment and transmission of Border with the video data of Yamashita with the makeup selection of Tran which can digitally apply a makeup product. This can help a user easily pick and choose a makeup product that suits their needs.

Regarding claim 19, dependent on claim 18, it is the apparatus claim similar to what is claimed in claim 10, dependent on claim 9. Refer to rejection of claim 19 to teach claim 10.

Claim 11,22 rejected under 35 U.S.C. 103 as being unpatentable over Border; John N. et al. (US 20080300010 A1) in view of Yamashita; Noriyuki et al. (US 20100149368 A1) in view of Matsuo; Yoshihiro et al. (US 20110007823 A1) in view of DeGrazia; Bradley Richard et al. (US 20120306991 A1)
Regarding claim 11, Border with Yamashita with Matsuo teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 11,
	However, DeGrazia teaches additionally, 
if the recognition of the first moving image is failed, (¶23, “If the confidence module 250 determines that the frame has gone through a certain number of attempts and still fails to display the required facial features”) the providing module configured to provide the second video data provides the second video data (¶23, “pass on the original frame stored in the face recognition module 230”) generated when the recognition of the first moving image is succeeded. (¶20-23, successfully determine for a captured image, “major features of a face are located in an image”) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to combine the image adjustment and transmission of Border with the video data of Yamashita with the video processing of DeGrazia which will send a different image if a recognition is failed. This allows for presenting the most appealing version of the video image. 

Regarding claim 22, dependent on claim 2, it is the apparatus claim similar to what is claimed in claim 11, dependent on claim 1. Refer to rejection of claim 11 to teach the rejection of claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483